DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Response after Final Action and Terminal Disclaimer filed on 1/11/2022 and entered of record.

Response to Remarks/Arguments
3.    Claims 18 and 20 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
4.    Paragraph [0001] of the specification has been amended and included in the Amendment. Based on the amended paragraph, the objection to the specification is withdrawn.
5.    The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,189,634, has been reviewed and approved on 1/11/2022. The terminal disclaimer has been recorded.

Examiner's Amendment
6.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
         Claim 20 has been amended below in order to correct typographical error of certain limitation in the claim as follows: 
           - Claim 20, line 17, “the plurality of wordines”15 is amended to “the plurality of wordlines” in order to correct typographical error in the claim.  

    The application has been amended as follows:
         In the claims:
           Claim 20 (Currently Amended): A memory device, comprising: 
               a memory cell region including: 
                   a memory cell array including a plurality of wordlines stacked in a vertical direction, 
                   a plurality of pass transistors, 
                   a first pass transistor of the plurality of pass transistors being connected to a driving signal line, 
                  a gate line arranged on the same layer as a ground select line, a first metal pad, and an input-output (IO) pad; and 
             8a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad, 
             wherein the peripheral circuit region further includes a first transistor connected to a contact, the contact being connected to a second bonding pad, the second bonding pad being connected to the first bonding pad, 
            wherein the first pass transistor is connected to the gate line, the gate line being connected to a contact, the contact being connected to a first bonding pad, 
            wherein the plurality of [[wordlines have a step-wise shape in an area where the first pass transistor is located, 
            wherein the IO pad is connected to a circuit element disposed in the peripheral circuit region through an IO contact plug, and
             wherein a channel of the first pass transistor has a first width at an area between a gate and a first wordline, and a channel passing through the first wordline and the gate to a common source line has a second width at an area between the gate and the first wordline, the second width being less than the first width.

Allowable Subject Matter 
7.    Claims 1-2 and 5-20 are allowed.
8.    The following is a statement of reason for indication of allowable subject matter: 
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein a width of the channel between the gate and the first wordline is greater than a width of the channel below the gate, wherein the memory cell array further includes a plurality of channel structures extending in the second direction from the common source line through a ground selection line, and wherein a first channel structure of the plurality of channel structures has a first width at an area between the ground selection Iine and the first wordline, the channel of the first pass transistor has a second width at an area between the gate and the first wordline, the second width being greater than the first width”, and a combination of other limitations thereof as recited in the claim. Claims 2 and 5-12 depend on claim 1.
        Regarding independent claim 13, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the first vertical channel is disposed near an end of the first wordline, and wherein the first driving signal line is arranged in the same layer as a common source line, the common source line being connected to a bit line through a contact structure passing through a ground select line at the same level as a gate, and wherein the IO pad is connected to a circuit clement disposed in the peripheral circuit region through an IO contact plug”, and a combination of other limitations thereof as recited in the claim. Claims 14-19 depend on claim 13.
       Regarding independent claim 20, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein a channel of the first pass transistor has a first width at an area between a gate and a first wordline, and a channel passing through the first wordline and the          
9.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/TRI M HOANG/Primary Examiner, Art Unit 2827